Name: 83/283/EEC: Commission Decision of 26 May 1983 approving a programme for the fruit juice sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) #
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  beverages and sugar;  regions of EU Member States;  farming systems
 Date Published: 1983-06-09

 Avis juridique important|31983D028383/283/EEC: Commission Decision of 26 May 1983 approving a programme for the fruit juice sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) - Official Journal L 151 , 09/06/1983 P. 0055 - 0055*****COMMISSION DECISION of 26 May 1983 approving a programme for the fruit juice sector in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (83/283/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany on 14 May 1982 notified the programme for the fruit juice sector in the Land of Bavaria and on 7 December 1982 supplied additional information; Whereas the said programme concerns the construction and modernization of extensive facilities for processing fruit (apples, sour cherries, currants) into juice, with the aim of stabilizing the fruit market in Bavaria and guaranteeing satisfactory earnings for fruit producers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of fruit production in Bavaria; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme communicated by the Government of the Federal Republic of Germany on 14 May 1982, as amplified by information supplied on 7 December 1982, for the fruit juice sector in the Land of Bavaria pursuant to Regulation (EEC) No 355/77 is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 26 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.